Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “a wheel or palette” in line 4 and “said wheels or palettes” in Lines 7 and 15.  On June 14, 2022, applicant’s attorney stated that the terms “palette” and “palettes” should have been translated to “track” and “tracks”, respectively and the application has been examined as such. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “palettes” (tracks) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said wheels" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is noted that a singular wheel is introduced in Claim 1, however, this does not provide sufficient antecedent basis for a plurality of wheels.
Claim 1 recites the limitation "the connection profiles" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the modular structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operator seats" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the cooling liquid radiator" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the tractors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the agricultural attachments" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a control unit" in lines 14.  There is insufficient antecedent basis for this limitation in the claim. A control unit is already introduced in Claim 1 from which Claim 18 depends rendering the recitation of “a control unit” in Claim 18 unclear

Allowable Subject Matter
Claims 9, 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches all the limitations of Claim 1 and 8, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein hydraulic quick connections are provided which are placed at the front and at the rear of the main chassis and connected to each other by means of pipes and which provides transmission of the hydraulic fluid, exiting the hydraulic module, to the components and equipment, provided at the front and rear section, in a practical and simple manner for hydraulic power transmission as required by Claim 9.
Although the prior art teaches all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein said modular components are a cooling module which accommodates the cooling liquid radiator of electric engines and internal combustion engine cooling radiator and oil cooling radiator groups and having electric drive fan and which provides cooling of the heated components with the help of fluid and which is to be positioned on the main chassis as required by Claim 12.
Claim 13 depends from Claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (8,474,161).
Consider Claim 1, Cunningham discloses a machine configuration system which provides formation of modular machines/tools in order to realize different works by means of various fixable/removable components and equipments; characterized by comprising: a wheel (115) or palette which provides movement of the machine configuration system (100) and which provides contact of the machine configuration system (100) with the floor, a main chassis (105) positioned on said wheels (115) or on said palettes and which accommodates the connection profiles (130, connection for backhoe bucket and connection for front end loading bucket, C6, L 28-33) which provide easy fixation of the equipments and the components to the desired location and placed horizontally and orthogonally and providing the required flexibility for the modular structure at the upper section thereof and where the modular components/equipments which provide operation of the machine configuration system (100) can be placed/fixed and removed thereon in a variable manner,  an electric engine (110) or hydraulic engine which provides towing power to said wheel (115) or to said palettes, a control unit (remote control receiver C4, L62-65) where all control software of the machine configuration system (100) is provided and where the mode and type of the machine/tool to be obtained at the end of the configuration are selected and where the components and equipments are controlled and where the characteristic adjustments for collaboration are realized.
Consider Claim 2, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein said wheels (115) are towed through four wheels (115) (C4, L49-50).
Consider Claim 3, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein said wheels (115) comprise steering axles (7) connected to the electric engines (110) and which provide towing of the vehicle and determining the orientation (C4, L52-53).
Consider Claim 4, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein electrical cables (C4, L65) are provided which carry power and control signals to all equipments and components.
Consider Claim 14, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein said modular equipments are " a hydraulic lifter (405) provided at the tractors and where the agricultural attachments are fixed and which provides realization of work by means of towing and comprising connection elements driven by electric engine (110) or hydraulic engine and which provides fixation to the connection profiles (connection for front end loading bucket, C6, L 28-33) provided on the main chassis (105).
Consider Claim 15, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein said modular equipments are robot arm (206) driven by the electric engine (110) or hydraulic engine and comprising connection elements which provide fixation to the connection profiles (130) provided on the main chassis (105) and which realizes the work.
Consider Claim 16, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein said modular equipments are digger (415) driven by the electric engine (110) or hydraulic engine and comprising connection elements which provide fixation to the connection profiles (connection for backhoe bucket) provided on the main chassis (105) and used for digging process.
Consider Claim 17, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein said modular equipments are loader (405) driven by the electric engine (110) or hydraulic engine and comprising connection elements which provide fixation to the connection profiles (connection for front end loading bucket, C6, L 28-33) provided on the main chassis (105) and used for loading process.
Consider Claim 18, Cunningham discloses all the features of the claimed invention, as disclosed above and further discloses wherein a control unit is provided which control the control unit (remote control receiver C4, L62-65) by means of wireless signals and which provide remote-control of the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (8,474,161) in view of Asai (2008/0093140).
Consider Claim 5, Cunningham discloses all the features of the claimed invention, as disclosed above but does not specifically disclose wherein cabling passage locations (6) are provided which provide entry of the electrical cables (10) of the control unit (9) and of the electric engines (8) into the main chassis (1).
Asai discloses wherein cabling passage locations (22) are provided which provide entry of the electrical cables (101, 104) of the control unit (41) and of the electric engines (43) into the main chassis (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cunningham by further providing cable passage locations as claimed in order to protect the cables from damage.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (8,474,161) in view of Halliday (2012/0181100).
Consider Claim 6, Cunningham discloses all the features of the claimed invention, as disclosed above but does not specifically disclose wherein said modular components are an operator cabinet where the operator seats and where the operator controls the machine configuration system and comprising connection elements which provide fixation of the connection profiles provided on the main chassis.
Halliday discloses an operator cabinet (14) where the operator seats and where the operator controls the machine configuration system (10) and comprising connection elements which provide fixation of the connection profiles provided on the main chassis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cunningham by providing an operator cabin as claimed in order to allow for an operator and a passenger.
Consider Claim 7, Cunningham discloses all the features of the claimed invention, as disclosed above but does not specifically disclose wherein said modular components are a power unit or a generator which generates power electric needed by the machine configuration system and comprising connection elements which provide fixation of the connection profiles provided on the main chassis.
Halliday discloses wherein said modular components are a power unit or a generator (238) which generates power electric needed by the machine configuration system (10) and comprising connection elements which provide fixation of the connection profiles provided on the main chassis (Para. 0130).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cunningham by providing a power generator as claimed in order to provide power to the front and rear tractive units.
Consider Claim 8, Cunningham discloses all the features of the claimed invention, as disclosed above but does not specifically disclose wherein said modular components are a hydraulic module (13) which provides movement to the equipments and to the attachments and comprising hydraulic pump and valves and driven by the electric engine and controlled by the control unit (9) and comprising connection elements which provide fixation of the connection profiles (3) provided on the main chassis (1).
Halliday discloses wherein said modular components are a hydraulic module (48) which provides movement to the equipments and to the attachments and comprising hydraulic pump and valves and driven by the electric engine and controlled by the control unit and comprising connection elements which provide fixation of the connection profiles provided on the main chassis (Para 0116).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (8,474,161) in view of Strong (2002/0175007).
Consider Claim 10, Cunningham discloses all the features of the claimed invention, as disclosed above but does not specifically disclose wherein said modular components are " a battery (16) where the chargeable high-powered accumulators, where electrical energy is stored, are grouped and which is to be positioned on the main chassis (1).
Strong discloses wherein said modular components are a battery (16) where the chargeable high-powered accumulators, where electrical energy is stored, are grouped and which is to be positioned on the main chassis.
It would have been obvious to one or ordinary skill in the art at the time of the invention to provide a battery as claimed in order to power the electric drive motor.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (8,474,161) in view of Gruenwald (6,484,830).
Consider Claim 11, Cunningham discloses all the features of the claimed invention, as disclosed above but does not specifically disclose wherein said modular components are an ultra-capacitor (15) which are activated in case of rapid acceleration and rapid power requirement and which is to be positioned on the main chassis (1).
Gruenwald discloses wherein said modular components are an ultra-capacitor (20) which are activated in case of rapid acceleration and rapid power requirement and which is to be positioned on the main chassis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cunningham by further providing an ultra-capacitor as claimed in order to provide exceptional recapture of energy that would otherwise be lost during braking.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618